Citation Nr: 1427717	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

The propriety of a reduction of the disability rating for the Veteran's service-connected residuals of prostate cancer with chronic cystitis of the bladder (residuals of prostate cancer) from 100 percent disabling to 20 percent disabling, effective October 1, 2008.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record reveals that VA correspondence that was mailed to the Veteran's last known address in January 2014 was returned to VA as undeliverable and without a forwarding address.  The Board notes that it is the burden of the Veteran to keep VA appraised of his whereabouts and, if he does not do so, there is no burden on VA to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Hampton v. Nicholson, 20 Vet. App. 459 (2006) (holding that in the absence of clear evidence that the Board's regular mailing practices were not regular or were not followed, the Board is presumed to have properly mailed a copy of its decision to the last known address of a claimant).  Without the Veteran keeping VA apprised of his current address, VA is not held responsible for communications that are returned undeliverable.  The Board will therefore proceed to decide the case on the merits.

At the February 2008 VA genitourinary examination, the Veteran reported fecal incontinence due to his prostate cancer.  In addition, in his July 2008 Notice of Disagreement, he stated that he experienced intermittent bowel incontinence between five to seven times daily due to his prostate cancer.  To date, the RO has not considered whether VA compensation should be granted for the Veteran's reported bowel incontinence prostate cancer residual.  This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO proposed to reduce the rating for residuals of prostate cancer from 100 percent disabling to 20 percent disabling. 

2.  In its July 2008 rating decision reducing the disability rating for residuals of prostate cancer, effective October 1, 2008, the RO failed to comply with the due process requirements in implementing a reduction.


CONCLUSION OF LAW

The July 2008 rating decision reducing the Veteran's rating for service-connected residuals of prostate cancer from 100 percent to 20 percent was without compliance with the regulatory requirements and renders the reduction void ab initio. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran was diagnosed with adenoma carcinoma of prostate in March 2007 and was treated using radiation therapy until July 2007.  The RO granted service connection for residuals of prostate cancer in an August 2007 rating decision and assigned a 100 percent evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective April 18, 2007.  In a March 2008 rating decision, the RO proposed to reduce the rating for residuals of prostate cancer from 100 percent disabling to 20 percent disabling.  The proposed reduction was implemented in the July 2008 rating decision that is the subject of the present appeal.  This reduction became effective on October 1, 2008 and the RO continued this rating in a March 2009 rating decision.  In January 2011, the Board remanded the claim to obtain treatment records and provide a new examination.

Further, there are specific particularized notice requirements that apply in cases concerning a rating reduction.  These procedural safeguards, which are set forth under 38 C.F.R. § 3.105(e), must be followed by VA before any final rating reduction is issued.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), an action proposing the reduction or discontinuance of a rating will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for the proposed action, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Here, the reduction was effectuated in a March 2008 rating decision that was accompanied by a letter in which VA apprised the Veteran of his right to request a hearing and informed him that his benefits would be reduced if he failed to submit additional evidence within 60 days.  In his July 2008 notice of disagreement, the Veteran contended that he submitted additional supporting evidence in May 2008.  The record reveals that Veteran did in fact submit a statement and treatment records dated April 2008 in May 2008, but the record does not show that the RO considered this evidence before it issued its July 2008 rating decision.  Thus, the Board finds that the RO failed to meet the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating.  The reduction was improper and is void ab initio.


ORDER

Subject to the law and regulations governing payment of monetary benefits, restoration of a 100 percent rating for residuals of prostate cancer with chronic cystitis of the bladder, effective October 1, 2008.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


